Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 12/14/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 12/14/20 is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102, if the
  	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

8. 	Claims 1, 2, 8, 10-11, 17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Maeda et al. (US 2005/0253949 A1) in view of Beier et al.  (US 2022/0075770 A1) and further in view of Morariu et al. (US 2006/0074544 A1).

 	Regarding claim 1, Maeda teaches initiating, by the at least one processor, a delimitation calculation of the plurality of partitions, (See Maeda [0031], "the number of blocks" is the number of partitioned blocks, which is calculated by the number of delimitation lines), wherein the delimitation calculation results in forming a first plurality of access plans in the first partition and a second plurality of access plans in the second partition, (See Maeda paragraph [0139], the coordinate data of delimitation line 1202a acquired by referring to the delimitation line register (step S1301) as a result of the zoom finalization operation), wherein the delimitation calculation comprises a first delimitation calculation and a second delimitation calculation, (See Maeda paragraph [0050], delimited by delimitation lines] are calculated by referring to coordinate data in the delimitation line table 501), wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel and wherein the first delimitation calculation comprises, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time);
	determining, by the at least one processor, a completion of one of the first delimitation calculation or the second delimitation calculation is completed, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time);
 	initiating, by the at least one processor, an access plan calculation of the table, (See Maeda paragraph [0148], block-coordinate calculation processing is started up, block coordinates [coordinates of the diagonal of each rectangular area (block) displayed by area zoom] are calculated based upon the coordinate data in the delimitation line table 1501), responsive to determining the completion, (See Maeda paragraph [0061], calculated from the starting-point and end-point coordinates of the delimitation lines, have been stored as sets in the block table 602).
 	Maeda does not explicitly disclose a computer-implemented method for replicating data from a table in a source database to a target database, the method comprising, determining, by at least one processor, whether the table includes a plurality of partitions, wherein the plurality of partitions comprises at least a first partition and a second partition.
 	However, Beier teaches a computer-implemented method for replicating data from a table in a source database to a target database, the method comprising, (See Beier paragraph [0029], replication of data from the source database system 101 to the target database system 121): determining, by at least one processor, whether the table includes a plurality of partitions, wherein the plurality of partitions comprises at least a first partition and a second partition, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database); 
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a computer-implemented method for replicating data from a table in a source database to a target database, the method comprising, determining, by at least one processor, whether the table includes a plurality of partitions, wherein the plurality of partitions comprises at least a first partition and a second partition of Beier to system to automatically and dynamically select the update path for data synchronization based on various performance characteristics observed at runtime, (See Beier Col.1 lines 28-30]).
 	Maeda together with Beier does not explicitly disclose calculating first boundaries for the first plurality of access plans and wherein the second delimitation calculation comprises calculating second boundaries for the second plurality of access plans. 	However, Morariu teaches calculating first boundaries for the first plurality of access plans, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)), and wherein the second delimitation calculation comprises calculating second boundaries for the second plurality of access plans, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify calculating first boundaries for the first plurality of access plans and wherein the second delimitation calculation comprises calculating second boundaries for the second plurality of access plans of Morariu to modify the currently executing movement plan, in order to account for changes in the field that occurred since the time the currently executing movement plan was generated, (See Morariu paragraph [0009]).

 	Claim 10 recites the same limitations as claim 1 above. Therefore, claim 10 is rejected based on the same reasoning.

 	Regarding claim 2, Maeda taught the computer-implemented method of claim 1, as described above.  Maeda further teaches wherein the access plan calculation comprises, (See Maeda paragraph [0148], block-coordinate calculation processing is started up, block coordinates [coordinates of the diagonal of each rectangular area (block) displayed by area zoom] are calculated based upon the coordinate data in the delimitation line table 1501).
 	Maeda does not explicitly transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database and Atty. Dkt. No. 1933.6230000-26- transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database.
 	However, Beier teaches transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database…a lot of data is transferred); and Atty. Dkt. No. 1933.6230000-26- transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database…a lot of data is transferred).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database and Atty. Dkt. No. 1933.6230000-26- transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database of Beier to system to automatically and dynamically select the update path for data synchronization based on various performance characteristics observed at runtime, (See Beier paragraph [0019]).
 	Maeda together with Beier does not explicitly disclose responsive to calculating the first boundaries for the first plurality of access plans and responsive to calculating the second boundaries for the second plurality of access plans.
 	However, Morariu teaches responsive to calculating the first boundaries for the first plurality of access plans, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)), responsive to calculating the second boundaries for the second plurality of access plans, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify responsive to calculating the first boundaries for the first plurality of access plans and responsive to calculating the second boundaries for the second plurality of access plans of Morariu to modify the currently executing movement plan, in order to account for changes in the field that occurred since the time the currently executing movement plan was generated, (See Morariu paragraph [0009]).

 	Regarding claim 8, Maeda taught the computer-implemented method of claim 1, as described above. Maeda further teaches wherein determining the completion of one of the first delimitation calculation or the second delimitation calculation is completed comprises, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time);
 	determining, by the at least one processor, the completion of the first delimitation calculation, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time);
 	storing, by the at least one processor, a partition identifier associated with the first partition, (See Maeda paragraph Abstract, [0010], identify each area of the partitioned image; storage control unit (step S1304) configured to store results of the identification in storage means in association with the information concerning user operation); and Atty. Dkt. No. 1933.6230000-28- detecting, by the at least one processor, the partition identifier in a queue associated with the access plan processor, (See Maeda paragraph [0010], identifying unit configured to identify each area of the image partitioned by the partitioning unit, See Maeda paragraph [0117], the calculated coordinate values are stored in the display-block coordinate list in the order of calculation and a block table, described later, is generated by referring to this list)..

 	Claim 17 recites the same limitations as claim 8 above. Therefore, claim 17 is rejected based on the same reasoning.

 	Regarding claim 11, Maeda taught the system of claim 10, as described above.  Maeda further teaches. Maeda further teaches wherein to initiate the access plan calculation, (See Maeda paragraph [0148], block-coordinate calculation processing is started up, block coordinates [coordinates of the diagonal of each rectangular area (block) displayed by area zoom] are calculated based upon the coordinate data in the delimitation line table 1501).
 	Maeda does not explicitly transferring, the at least one processor is further configured to: transfer data in the first plurality of access plans from the table in the source database to the target database and transfer data in the first plurality of access plans from the table in the source database to the target database.
 	However, Beier teaches the at least one processor is further configured to: transfer data in the first plurality of access plans from the table in the source database to the target database, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database…a lot of data is transferred); and transfer data in the first plurality of access plans from the table in the source database to the target database, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database…a lot of data is transferred).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database and Atty. Dkt. No. 1933.6230000-26- transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database of Beier to system to automatically and dynamically select the update path for data synchronization based on various performance characteristics observed at runtime, (See Beier paragraph [0019]).
 	Maeda together with Beier does not explicitly disclose responsive to calculating the first boundary for the first partition and responsive to calculating the second boundary for the second partition.
 	However, Morariu teaches responsive to calculating the first boundaries for the first plurality of access plans, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)), responsive to calculating the second boundary for the second partition, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify responsive to calculating the first boundary for the first partition and responsive to calculating the second boundary for the second partition of Morariu to modify the currently executing movement plan, in order to account for changes in the field that occurred since the time the currently executing movement plan was generated, (See Morariu paragraph [0009]).

 	Regarding claim 19, Maeda teaches a non-transitory computer-readable device having instructions stored thereon that, (See Maeda paragraph []0174], storage media that can be used for supplying the program codes are a floppy disk, hard disk, optical disk, magneto-optical disk), when executed by at least one computing device, (See Maeda paragraph []0175], executing the program codes read by a computer), cause the at least one computing device to perform operations comprising, ( See Maeda paragraph []0032], general-purpose computing devices performing data processing for the object management system):
 	initiating a delimitation calculation of the plurality of partitions, (See Maeda [0031], "the number of blocks" is the number of partitioned blocks, which is calculated by the number of delimitation lines), wherein the delimitation calculation results in forming a first plurality of access plans in the first partition and a second plurality of access plans in the second partition, (See Maeda paragraph [0139], the coordinate data of delimitation line 1202a acquired by referring to the delimitation line register (step S1301) as a result of the zoom finalization operation), wherein the delimitation calculation comprises a first delimitation calculation and a second delimitation calculation, (See Maeda paragraph [0050], delimited by delimitation lines] are calculated by referring to coordinate data in the delimitation line table 501), wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel and wherein the first delimitation calculation comprises, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time);
	determining completion of the first delimitation calculation or the second delimitation calculation, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time);
 	initiating, responsive to determining the completion, an access plan calculation of the table, (See Maeda paragraph [0061], calculated from the starting-point and end-point coordinates of the delimitation lines, have been stored as sets in the block table 602).
 	Maeda does not explicitly disclose retrieving a table to be transferred from a source database to a target database, determining whether the table includes a plurality of partitions, wherein the plurality of partitions comprises at least a first partition and a second partition. 
 	However, Beier teaches retrieving a table to be transferred from a source database to a target database, (See Beier paragraph [0029], replication of data from the source database system 101 to the target database system 121);
 	determining whether the table includes a plurality of partitions, wherein the plurality of partitions comprises at least a first partition and a second partition, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify retrieving a table to be transferred from a source database to a target database, determining whether the table includes a plurality of partitions, wherein the plurality of partitions comprises at least a first partition and a second partition of Beier to system to automatically and dynamically select the update path for data synchronization based on various performance characteristics observed at runtime, (See Beier Col.1 lines 28-30]).
 	Maeda together with Beier does not explicitly disclose calculating first boundaries for the first plurality of access plans and wherein the second delimitation calculation comprises calculating second boundaries for the second plurality of access plans. Atty. Dkt. No. 1933.6230000-32-
	However, Morariu teaches calculating first boundaries for the first plurality of access plans, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)), and wherein the second delimitation calculation comprises calculating second boundaries for the second plurality of access plans, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify calculating first boundaries for the first plurality of access plans and wherein the second delimitation calculation comprises calculating second boundaries for the second plurality of access plans of Morariu to modify the currently executing movement plan, in order to account for changes in the field that occurred since the time the currently executing movement plan was generated, (See Morariu paragraph [0009]).
 	
 	Regarding claim 20, Maeda taught non-transitory computer-readable device of claim 19 as described above.  Maeda further teaches wherein the access plan calculation comprises, (See Maeda paragraph [0148], block-coordinate calculation processing is started up, block coordinates [coordinates of the diagonal of each rectangular area (block) displayed by area zoom] are calculated based upon the coordinate data in the delimitation line table 1501).
	Maeda does not explicitly transferring data in the first plurality of access plans from the table in the source database to the target database and transferring data in the second plurality of access plans from the table in the source database to the target database.
 	However, Beier teaches transferring data in the first plurality of access plans from the table in the source database to the target database, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database…a lot of data is transferred); and transferring data in the second plurality of access plans from the table in the source database to the target database, (See Beier paragraph [0018], the data of an entire table or the data of a set of partitions of a table at a given point in time are loaded from the source database for replication to the target database…a lot of data is transferred).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database and Atty. Dkt. No. 1933.6230000-26- transferring, by the at least one processor, data in the first plurality of access plans from the table in the source database to the target database of Beier to system to automatically and dynamically select the update path for data synchronization based on various performance characteristics observed at runtime, (See Beier paragraph [0019]).
 	Maeda together with Beier does not explicitly disclose responsive to calculating the first boundaries for the first partition; responsive to calculating the second boundaries for the second partition.
 	However, Morariu teaches responsive to calculating the first boundaries for the first partition, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)), responsive to calculating the second boundaries for the second partition, (See Morariu paragraph [0091], The plan monitor 58 performs a "gap analysis"…to define the planning boundary 74 (FIG. 3) and to calculate the re-planning score 214 (FIG. 6)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify responsive to calculating the first boundaries for the first partition; responsive to calculating the second boundaries for the second partition of Morariu to modify the currently executing movement plan, in order to account for changes in the field that occurred since the time the currently executing movement plan was generated, (See Morariu paragraph [0009]).

9. 	Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Maeda et al. (US 2005/0253949 A1) in view of Beier et al.  (US 2022/0075770 A1) in view of Morariu et al. (US 2006/0074544 A1) and further in view of Nakaya et al. (US Patent No. 5,978,830 A).

 	Regarding claim 6, Maeda taught the computer-implemented method of claim 1, as described above. 
 	Maeda together with Beier and Morariu does not explicitly disclose wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel as background jobs executed by the at least one processor.
 	However, Nakaya teaches wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel as background jobs executed by the at least one processor, (See Nakaya Col. 23 lines 6-10, one parallel job frequently repeats a parallel computing part of a short executing time and a serial computing part of a short executing time, then the overhead of scheduling will be increased as compared to the calculation time consumed in substantial calculation).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel as background jobs executed by the at least one processor of Nakaya to modify the currently executing movement plan, in order to perform the parallel computation, with the result that when the processors are assigned to one parallel job and a serial computing part of the parallel job is executed within a time for the assignment, (See Nakaya See Col. 1 lines 27-30).

 	Regarding claim 9, Maeda taught the computer-implemented method of claim 1, as described above. Maeda further teaches wherein the delimitation calculation further comprises a third delimitation calculation and a fourth delimitation calculation, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time).
 	Maeda together with Beier and Morariu does not explicitly disclose wherein the first delimitation calculation, the second delimitation calculation, the third delimitation calculation, and the fourth delimitation calculation are initiated in parallel.
 	However, Nakaya teaches wherein the first delimitation calculation, the second delimitation calculation, the third delimitation calculation, and the fourth delimitation calculation are initiated in parallel, (See Nakaya Col. 23 lines 6-10, one parallel job frequently repeats a parallel computing part of a short executing time and a serial computing part of a short executing time, then the overhead of scheduling will be increased as compared to the calculation time consumed in substantial calculation).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first delimitation calculation, the second delimitation calculation, the third delimitation calculation, and the fourth delimitation calculation are initiated in parallel of Nakaya to modify the currently executing movement plan, in order to perform the parallel computation, with the result that when the processors are assigned to one parallel job and a serial computing part of the parallel job is executed within a time for the assignment, (See Nakaya See Col. 1 lines 27-30).

 	Regarding claim 15, Maeda taught the computer-implemented method of claim 10, as described above. 
 	Maeda together with Beier and Morariu does not explicitly disclose wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel as background jobs executed by the at least one processor. 
 	However, Nakaya teaches wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel as background jobs executed by the at least one processor, (See Nakaya Col. 23 lines 6-10, one parallel job frequently repeats a parallel computing part of a short executing time and a serial computing part of a short executing time, then the overhead of scheduling will be increased as compared to the calculation time consumed in substantial calculation).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first delimitation calculation and the second delimitation calculation are initiated in parallel as background jobs executed by the at least one processor of Nakaya to modify the currently executing movement plan, in order to perform the parallel computation, with the result that when the processors are assigned to one parallel job and a serial computing part of the parallel job is executed within a time for the assignment, (See Nakaya See Col. 1 lines 27-30).

 	Regarding claim 18, Maeda taught the system of claim 10, as described above.  Maeda further teaches wherein the delimitation calculation further comprises a third delimitation calculation and a fourth delimitation calculation, (See Maeda paragraph [0109], delimitation line coordinate data available in the delimitation line register, and moreover, at step S1307, there is no block table available, which is associated with the image data that is the current processing object, since there exists no processing object block, the block zoom processing is completed. At this time).
 	Maeda together with Beier and Morariu does not explicitly disclose wherein the first delimitation calculation, the second delimitation calculation, the third delimitation calculation, and the fourth delimitation calculation are initiated in parallel.
 	However, Nakaya teaches wherein the first delimitation calculation, the second delimitation calculation, the third delimitation calculation, and the fourth delimitation calculation are initiated in parallel, (See Nakaya Col. 23 lines 6-10, one parallel job frequently repeats a parallel computing part of a short executing time and a serial computing part of a short executing time, then the overhead of scheduling will be increased as compared to the calculation time consumed in substantial calculation).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first delimitation calculation, the second delimitation calculation, the third delimitation calculation, and the fourth delimitation calculation are initiated in parallel of Nakaya to modify the currently executing movement plan, in order to perform the parallel computation, with the result that when the processors are assigned to one parallel job and a serial computing part of the parallel job is executed within a time for the assignment, (See Nakaya See Col. 1 lines 27-30).

10. 	Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Maeda et al. (US 2005/0253949 A1) in view of Beier et al.  (US 2022/0075770 A1) in view of Morariu et al. (US 2006/0074544 A1) and further in view of Ruggiero et al. (US 2014/0373016 A1).

 	Regarding claim 7, Maeda taught the computer-implemented method of claim 1, as described above. 
 	Maeda together with Beier and Morariu does not explicitly disclose further comprising: determining, by the at least one processor, a maximum number of parallel jobs to be initiated by the at least one processor for the delimitation calculation of the plurality of partitions, determining, by the at least one processor, a number of jobs currently being executed by the at least one processor; and determining, by the at least one processor, a total number of partitions in the plurality of partitions.
 	However, Ruggiero teaches further comprising: determining, by the at least one processor, a maximum number of parallel jobs to be initiated by the at least one processor for the delimitation calculation of the plurality of partitions, (See Ruggiero paragraph [0018], the partitions have a maximum size, are executed in parallel within one node, are executed as a number of parallel threads, are executed as a number of parallel threads based in part on the number of cores, or any other appropriate characteristic and/or behavior associated with the partitions…a calculation step, an update step, an aggregation step, a fork step, a join step, or any other appropriate type of step); determining, by the at least one processor, a number of jobs currently being executed by the at least one processor; (See Ruggiero paragraph [0018], a current number or type of executing jobs, an overall load on the system, or any other appropriate way of determining a number of nodes) and determining, by the at least one processor, a total number of partitions in the plurality of partitions, (See Ruggiero paragraph [0104], distributing partitions across multiple runtime nodes, the partition execution is parallelized within a runtime node based on the number of threads available to the node).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify comprising: determining, by the at least one processor, a maximum number of parallel jobs to be initiated by the at least one processor for the delimitation calculation of the plurality of partitions, determining, by the at least one processor, a number of jobs currently being executed by the at least one processor; and determining, by the at least one processor, a total number of partitions in the plurality of partitions of Ruggiero to perform the task at a given time or a specific component that is manufactured to perform the task, (See Ruggiero paragraph [0013]).

 	Regarding claim 16, Maeda taught the system of claim 10, as described above.  Maeda further teaches 
 	Maeda together with Beier and Morariu does not explicitly disclose the at least one processor further configured to: determine a maximum number of parallel jobs to be initiated by the at least one processor for the delimitation calculation of the plurality of partitions, determine a number of jobs currently being executed by the at least one processor, and determine a total number of partitions in the plurality of partitions.
 	However, Ruggiero teaches the at least one processor further configured to: determine a maximum number of parallel jobs to be initiated by the at least one processor for the delimitation calculation of the plurality of partitions, (See Ruggiero paragraph [0018], the partitions have a maximum size, are executed in parallel within one node, are executed as a number of parallel threads, are executed as a number of parallel threads based in part on the number of cores, or any other appropriate characteristic and/or behavior associated with the partitions…a calculation step, an update step, an aggregation step, a fork step, a join step, or any other appropriate type of step); determine a number of jobs currently being executed by the at least one processor, (See Ruggiero paragraph [0018], a current number or type of executing jobs, an overall load on the system, or any other appropriate way of determining a number of nodes) and determine a total number of partitions in the plurality of partitions, (See Ruggiero paragraph [0104], distributing partitions across multiple runtime nodes, the partition execution is parallelized within a runtime node based on the number of threads available to the node).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify the at least one processor further configured to: determine a maximum number of parallel jobs to be initiated by the at least one processor for the delimitation calculation of the plurality of partitions, determine a number of jobs currently being executed by the at least one processor, and determine a total number of partitions in the plurality of partitions of Ruggiero to perform the task at a given time or a specific component that is manufactured to perform the task, (See Ruggiero paragraph [0013]).

Allowable Subject Matter
 	Claims 3-5 and 12-14 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.


Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	BAPAT et al. (US 2020/0117680 A1), Techniques are provided for creating, organizing, and maintaining a sharded database. A sharded database can be created using user-defined sharding, system-managed sharding, or composite sharding. The sharded database is implemented with relational database techniques. The techniques described provide improvements to load distribution, organization, query processing, and schema propagation in a sharded database.
 	Martin (US 2020/0034365 A1) a method of replicating changes made to a source data repository at a target data repository, the method comprising, at the target data repository:
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163